Title: To George Washington from Major General John Sullivan, 25 June 1779
From: Sullivan, John
To: Washington, George


        
          Dr Genl
          Wyoming [Pa.] June 25th 1779
        
        I arrived here on the 23d & find the stores not yet arrived they are now thirty miles down the river I was unhappy enough to find on my arrival that scarcely a Barrel of the salted meat can be eaten and that more than two third’s of the Bread is so mouldy that it is impossible to eat it—I have ordered the meat to be smoaked which I hope will save it but I know not what we shall do for want of Bread—I have wrote to Mr Blaine—Col. Cox & to the Board of War. but fear it will be the means of the most injurious delay. I also find that the troops will fall f[a]r short of what was intended. I dont think I shall have a single man from Pennsylvania. the broken Corps have fallen far short of what they were estimated at Middle Brook & great part of the men in the German Battalion will leave us by middle of next month as their times will then expire so that I have every possible disappointment & difficulty to grapple with I will endeavour to surmount the whole but I cannot look upon myself answerable for Consequences which are but too likely to follow an inattention to this department. I have the Honor &c.
        
          Jno. Sullivan
        
      